DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/10/2022 has been entered.
Notice of Pre-AlA or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 Claims 21-30, and 32-41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Motoki [US 2016/0118880].
Regarding claim 21, Motoki discloses (Figures 3-4 and 6) a device (Fig. 6) comprising: a power supply (102) having a power control input and having a power output (input and output of 102); a transistor (SW1) having a source, drain and a gate, the source connected to the main voltage bus (Vout or Vbus), and having the drain connected to the power output (Fig. 6, sw1), the transistor having a parasitic body diode with an anode coupled to a connector (108)  and a cathode coupled to the power output (see fig. 6, Sw1); a system capacitor (C1) connected between the cathode and  a ground terminal (ground) ; and a controller (110b) having a gate output (OUT), a connector input (Com) and a control output (SEL or SET), wherein the gate output (OUT) is coupled to the gate, the connector input (Com) is coupled to a controller connection (at 110b), and the control output (SEL or SET) is coupled to the power control input (at 102), the controller including a state machine (114) having a state machine input connected to the connector input, having a state output coupled to the control output (See fig. 6). (For Example; Par. 57-69 and 73)
Regarding claim 22, Motoki discloses (Figures 3-4 and 6) the device [FIG. 6] in which the connector [108], is a universal serial bus-C connector (par. 27).
Regarding claim 23, Motoki discloses (Figures 3-4 and 6) the device in which the connector (108) is a universal serial bus-C female connector (par. 45, it a receptacle or plug, also see fig. 8). (For Example; Par. 57-69 and 73)
Regarding claim 24, Motoki discloses (Figures 3-4 and 6) the main voltage bus (Vout or Vbus) is a Vbus [Vbus produces with Vout]. (For Example; Par. 57-69 and 73)
Regarding claim 25, Motoki discloses (Figures 3-4 and 6) the main voltage bus [Vout or Vbus],  is a Vbus_c [Vbus when the port is a USB-C, par. 27]. (For Example; Par. 57-69 and 73)
Regarding claim 26, Motoki discloses (Figures 3-4 and 6) a voltage bus [capacitor C2] having a first terminal coupled to the main voltage bus [at Vout or Vbus] and a second terminal lower coupled to the ground node [ground]. (For Example; Par. 57-69 and 73)
Regarding claim 27 Motoki discloses (Figures 3-4 and 6) a first terminal [of SW1] of the transistor is a source [source of SW1], and a second terminal [other terminal] of the transistor [Sw1] is a drain [drain of SW1, FIG. 6]. (For Example; Par. 57-69 and 73)
Regarding claim 28, Motoki discloses (Figures 3-4 and 6) the power supply [102] is a variable power supply [because it can output different types of outputs depending on the [Vset]. (For Example; Par. 57-69 and 73)
Regarding claim 29, Motoki discloses (Figures 3-4 and 6) the state machine [114, FIG. 6] has a sink state [when SW1 is off and the Vout is rising] to control initiating negotiation [with 113 and 114, par. 50] with the device [200] attached to the connector [108]. (For Example; Par. 57-69 and 73)
Regarding claim 30, Motoki discloses (Figures 3-4 and 6) the state machine [113 and 114] has a source mode state [when SW1 is on] to control modifying the power supply [the modifying is done with Vset] to supply power to the device [200] attached to the connector [108] and to turn on the transistor [SW1]. (For Example; Par. 57-69 and 73)
Regarding claims 32, Motoki discloses (Figures 3-4 and 6) the system capacitor (C1) is charge to a threshold voltage of five volts (par. 61 and see Fig. 4 state 2). (For Example; Par. 57-69 and 73)
Regarding claim 33, Motoki discloses (Figures 3-4 and 6) a process (with 100) comprising: determining whether a connector (with 114, par. 50) is connected to a device (200); responsive to determining the connector is connected to the device, negotiating a contract with the connected device to have the connected device act as a sink device (par. 49-50, 62 and phase 3); responsive to determining the connector  is connected to the device, supplying power to the device by turning on a transistor to conduct power from a power supply to the connected device (phase 4, Fig. 4), the transistor (Sw1) having a gate, a source and a drain, the source connected to a main voltage bus (Vout or Vbus) the power reverse biasing a parasitic diode of the transistor (see SW1, Fig. 6); and  responsive to the connector not being connected to the device (Fig. 4 after the SW1 signal goes low after being high and states 4 and 6) the connector is not connected to the device (par. 63-68), pre-charging a system capacitor (C1) to a threshold voltage (Vset, 5V) to reverse bias the parasitic body diode of the transistor (at sw1) to ensure the parasitic diode remains reverse biased when the device is connected to the connector and attempts to supply forward biasing voltage to the parasitic diode (par. 61, 65 and 68). (For Example; Par. 57-69 and 73)
Regarding claim 34, Motoki discloses (Figures 3-4 and 6) the determining [by 114, FIG. 6], supplying, and pre-charging [by 102, FIG. 6] include stepping though states [states of, FIG. 4 of a state machine 114]. (For Example; Par. 57-69 and 73)
Regarding claim 35, Motoki discloses (Figures 3-4 and 6) the pre-charging [by 102, FIG. 6] includes pre-charging [by 102, FIG. 6] the system capacitor [C1,  FIG. 6] from the power supply [from 102, FIG. 6].
Regarding claim 36, Motoki discloses (Figures 3-4 and 6) stepping through states [states of FIG. 4] of a state machine [114, FIG. 6] to effect a state [one of states of Fig. 4] of supplying power (phase 4) and a state [another state of FIG. 4] of pre-charging [phase 2 or 6, FIG. 4] a system capacitor [C1]. (For Example; Par. 57-69 and 73)
Regarding claim 37, Motoki discloses (Figures 3-4 and 6) stepping through states [states of FIG. 4] of a state machine [114, FIG. 6] to effect a state [one of states of FIG. 4] of negotiation [phase 3] with the attached device [200 attached and sw1 on]. (For Example; Par. 57-69 and 73)
Regarding claim 38, Motoki discloses (Figures 3-4 and 6) after pre-charging [by 102, FIG. 6] the system capacitor [C1] to the threshold voltage [Vset], determining [by 114, FIG. 6]  that the connector [108], is connected to the device [200] and supplying power [by 102] to the device [200] by turning on the one transistor [SW1]. (For Example; Par. 57-69 and 73)
Regarding claim 39, Motoki discloses (Figures 3-4 and 6) the pre-charging includes pre- charging (e.g. phase 2 or 6, par. 61, 65 and 68) the system capacitor (C1) to a threshold voltage of five volts (see fig. 4, par. 61). (For Example; Par. 57-69 and 73)
Regarding claim 40, Motoki discloses (Figures 3-4 and 6) determining [with 114 and Com] whether a universal serial bus type-C female connector [par. 27], is connected to the device [200]. (For Example; Par. 57-69 and 73)
Regarding Claim 41, Motoki discloses (Figures 3-4 and 6) in which the state machine (114) includes an unattached state (SW1 off due to protection or no device) wherein the state machine initiates pre-charging the system capacitor to a threshold voltage (determined by Vset) from the power output (from 102; par. 61, 65 and 68). (For Example; Par. 57-69 and 73)

Response to Arguments
Applicant’s arguments filed 05/10/2022 have been fully considered but they are not persuasive. 
	Applicant argued that “Motoki does not teach or disclose a transistor having a source, a drain and a gate, in which the source is connected to a main voltage bus and the drain is connected to the power output, the transistor having a parasitic body diode with an anode coupled to a connector and a cathode coupled to the power output.” However, the examiner is entitled to the broadest reasonable interpretation. In this case, Motoki discloses a switch SW1 which can comprise different circuitry but it is still referred as a switch SW1 and operates as a switch with its drain, source gate and parasitic diode. Therefore, the claim are met by the prior art.
	Applicant argued that “The Office Action states that the transistor in Motoki is SWI. However, SWI in Motoki is not a single transistor having a gate, source and drain as the claim requires, but rather two transistors. Motoki states in paragraph [0045] that "SWI includes a pair of N- channel MOSFETs arranged such that they are opposite to each other". This excludes the claimed configuration of claim 21”.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a single transistor) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Note: Even assuming that said claims  included the limitation of a single transistor the claim limitations would read on one of the pair of transistors for switch Sw1.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838